It is urged that we were in error in our disposition of appellant's complaint, as set forth in his bills of exception Nos. 5 and 9, of the refusal of the trial court to allow the witness Shook to answer, on cross-examination, whether time-checks were not sometimes misplaced and lost and did not show on his books, and that it took months to straighten out such matters, and that it was probable that appellant could have more time coming than was shown by said books. We repeat that appellant did not claim, while on the witness stand, to have lost any time-slips or checks, nor did any other witness testify to such fact, and we, therefore, held the offered evidence properly rejected as shedding no light on any issue in the case. It is urgently insisted by appellant that our statement of this fact was incorrect, and that said bills of exception showed our error in this regard. An examination of said bills may make it appear that the matter therin stated, which is relied upon by appellant as being contrary to our statement, appears in that part of said bills in which are stated the inducement or reasons presented by appellant to the trial court for the introduction of the evidence then offered and now in controversy. This court has uniformly held that the certificate of the trial judge approving a bill of exceptions is not to be taken as a statement of the truth of the matters of inducement stated in such bills. Hardgraves v. State, 61 Tex.Crim. Rep.; Woods v. State, 68 Tex. Crim. 185, 151 S.W. Rep., 296; Hennessy v. State, 23 Texas Crim. App., 340; McKinney v. State, 41 Tex.Crim. Rep.. An examination of the statement of facts in this case, for the purpose of ascertaining what appellant did testify regarding the above matters, makes it clear that he nowhere claimed to have lost any time-slips or checks. He testified that he, in common with other employes, was paid every fifteen days, and it was shown that the amount due for any given half month was not paid until fifteen days after same became due. That is, on the first of February the employes were paid *Page 75 
for the first half of January, and on February 16th they were paid for the last half of January. Appellant began work in December, and under the rules made a number of student trips in order to learn his business, for which he was to receive no pay. His pay began January 1st, and under the rules mentioned he was not due to receive his pay for the first half of January until on February 1st. He testified that one payment had been made to him prior to his receipt of the check which forms the basis of this swindling. This would make it obvious that said prior payment was for the first half of January, and that he did not receive same until February 1st. Appellant testified that he did not know the amount of such prior payment. He also admitted that he lost two weeks from work in January because of sickness. It thus appears that appellant had been paid for the first half of January without complaint as to the amount, and that he had lost almost, if not quite, half of said month from illness, and that when he received the check in question he knew it was for a balance due him for the last half of January, after deducting for illness and the amount drawn by him for meals. To these observations may be added the fact that he was arrested for this offense on February 20th, and the instant trial was had more than two months after the date of said arrest, during which time no effort is shown on his part, or anyone for him, to ascertain or establish any fact showing that the check in question did not represent the full amount due him, or to obtain any evidence to corroborate the proposition that he had reason for thinking himself entitled to a check for $85 for the last half of January. We are unable to agree with the earnest contention made by appellant's counsel in regard to this matter.
Nor can we sustain the contention that the mere asking of a question, the answer to which would involve a matter not admissible as evidence, would necessitate a reversal. If this were the rule there would not be many affirmances, as it is almost impossible for a case to be tried without a greater or less number of questions being asked by the parties, the answers to which are objectionable. It was not shown affirmatively in this case that with knowledge of the illegality of the proposed evidence, the prosecuting attorney sought to prejudice the case of appellant by inquiry of him if he had not been sent to the reformatory as a delinquent, and unless such fact be made to affirmatively appear, or the matters stated in the inquiry be so necessarily harmful as to make injury apparent, we would not hold the asking of such question reversible error. Appellant received the lowest penalty for the crime charged against him, which seems contradictory of appellant's theory that the jury was inflamed or prejudiced against him by reason of said question.
Being unable to agree with the grounds set up and urged for rehearing, the motion will be overruled.
Overruled. *Page 76